STATE OF MINNESOTA
                                                                         fiL
                                                                           December 8, 2016

                                 IN SUPREME COURT

                                        Al6-ll95


In rePetition for Disciplinary Action against
Adam Andrew Gillette, a Minnesota Attorney,
Registration No. 0328352.


                                        ORDER

      On October 10, 2016, we suspended respondent Adam Andrew Gillette from the

practice of law for a minimum of 60 days. Respondent has filed an affidavit seeking

reinstatement in which he states that he has fully complied with the terms of the suspension

order, except for successful completion of the written examination required for admission

to the practice of law by the State Board of Law Examiners on the subject of professional

responsibility. The Director of the Office of Lawyers Professional Responsibility does not

oppose the request.

      Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       l.     Effective December 10, 2016, respondent Adam Andrew Gillette is

conditionally reinstated to the practice of law in the State of Minnesota, subject to his

successful completion of the written examination required for admission to the practice of

law by the State Board ofLaw Examiners on the subject of professional responsibility, and

is placed on disciplinary probation for 2 years, subject to the following conditions:
(a)    Respondent shall cooperate fully with the Director's Office in its
efforts to monitor compliance with this probation. Respondent shall
promptly respond to the Director's correspondence by its due date.
Respondent shall provide the Director with a current mailing address and
shall immediately notify the Director of any change of address. Respondent
shall cooperate with the Director's investigation of any allegations of
unprofessional conduct that may come to the Director's attention. Upon the
Director's request, respondent shall provide authorization for release of
information and documentation to verify respondent's compliance with the
terms of this probation.

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct.

(c)    Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this
probation. Within 14 days from the date of this order, respondent shall
provide the Director with the names of four attorneys who have agreed to be
nominated as respondent's supervisor. If, after diligent effort, respondent is
unable to locate a supervisor acceptable to the Director, the Director shall
seek to appoint a supervisor. Until a supervisor has signed a consent to
supervise, respondent shall, on the first day of each month, provide the
Director with an inventory of client files as described in paragraph (d) below.
Respondent shall make active client files available to the Director upon
request.

(d)     Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all active
client files by the first day of each month during the probation. With respect
to each active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request.

(e)     Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling, and that will ensure that respondent
regularly reviews each and every file and completes legal matters on a timely
basis.


                                      2
      (t)    Respondent shall initiate or continue current treatment by a licensed
      consulting psychologist or other mental-health professional acceptable to the
      Director and shall complete all therapy programs recommended by the
      therapist. Respondent shall provide the necessary authorizations to allow the
      Director to verify respondent's compliance with treatment.

       2.     By October 10, 2017, respondent shall file with the Clerk of the Appellate

Courts and serve upon the Director proof of successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility. Failure to timely file the required

documentation shall result in automatic re-suspension under Rule 18( e)(3 ), Rules on

Lawyers Professional Responsibility.

       Dated: December 8, 2016



                                                 David R. Stras
                                                 Associate Justice




                                             3